Case 2:20-cv-02054-SVW-KK Document 13 Filed 07/14/20 Page 1 of 1 Page ID #:61




 1
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT
 7
                              CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    DAVID G. MOUNTFORD,                            Case No. CV 20-2054-SVW (KK)
11                                 Petitioner,
12                            v.                     ORDER ACCEPTING FINDINGS
                                                     AND RECOMMENDATION OF
13    THE PEOPLE,                                    UNITED STATES MAGISTRATE
                                                     JUDGE
14                                 Respondent.
15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for a Writ of
18   Habeas Corpus, the records on file, and the Report and Recommendation of the
19   United States Magistrate Judge. The Court has engaged in de novo review of those
20   portions of the Report to which Petitioner has objected. The Court accepts the
21   findings and recommendation of the Magistrate Judge.
22         IT IS THEREFORE ORDERED that Judgment be entered dismissing this
23   action with prejudice.
24
25   Dated:   July 14, 2020
                                                 HONORABLE STEPHEN V. WILSON
26                                               United States District Judge
27
28
